TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 16, 2017



                                      NO. 03-16-00809-CV


                                 Madelon Highsmith, Appellant

                                                 v.

         James Edward Jones, Jr., Individually and as Independent Executor of the
                  Estate of James Edward Jones, Deceased, Appellee




           APPEAL FROM PROBATE COURT NO. 1 OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND BOURLAND
        DISMISSED ON JOINT MOTION -- OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment signed by the trial court on August 18, 2016. Appellant has

filed a joint motion to dismiss the appeal, and having considered the motion, the Court agrees

that the motion should be granted. Therefore, the Court grants the motion and dismisses the

appeal. Each party shall bear their own costs relating to this appeal, both in this Court and in the

court below.